Case 2:19-cv-10806-DSF-MAA Document 92-3 Filed 05/12/21 Page 1 of 2 Page ID #:2095




                   EXHIBIT A
      April 28, 2021 Letter from Bay Area
     Receivership Group re: RageOn, Inc.’s
     Assignment for the Benefit of Creditors
         under California common law
Case 2:19-cv-10806-DSF-MAA Document 92-3 Filed 05/12/21 Page 2 of 2 Page ID #:2096




                    Bay Area Receivership Group


  April 28, 2021

  All Creditors of RageOn, Inc.



  RE:    RageOn, Inc.
         Assignment for the Benefit of Creditors

  On April 28, 2021, RageOn, Inc. (“RageOn”) assigned all of its assets to Gerathen (an
  ABC), LLC (“Gerathen” or “Assignee”) in connection with an Assignment for the Benefit of
  Creditors (“ABC”) under California common law. An ABC is a common law method of
  concluding the affairs of an insolvent company as an alternative to the filing of a bankruptcy
  case. ABCs have been used extensively in California for over fifty years. Gerathen was
  formed by the Bay Area Receivership Group (“BARG”) to act as the assignee in this case.
  BARG is a Berkeley, California based receivership and financial consulting practice.

  Gerathen is now soliciting interest for the acquisition of all or part of RageOn’s assets and
  intellectual property. These assets will be sold pursuant to a Bidding Process which will take
  several weeks to complete. Upon the closing of one or more asset sale transactions, the
  proceeds will be distributed according to a creditor hierarchy as described in the General
  Assignment agreement between RageOn and Gerathen.

  In the meantime, the Assignee must review and confirm all creditor claims against RageOn and
  establish their respective priority for distribution. Therefore, please submit your statement of
  account and supporting documentation for review to Gerathen, LLC, c/o Bay Area
  Receivership Group at the address shown below by September 30, 2021

  If you have any questions, I can be reached as shown below.


  John L. Kirsten, Project Manager
  Bay Area Receivership Group
  Mobile: (949) 922-2330
  Email: jkirsten@bayarearg.com




                               2001 Milvia Street • Berkeley, CA 94704
                    Office: 510.995.0158 | FAX: 510.244.4447 | gkeena@bayarearg.com
